DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments filed 01/26/2021. Claims 10 and 11 are cancelled. Claims 1-3, 6-9 and 12-20 are amended. Claims 1-9 and 12-20 are pending.
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Allowable Subject Matter
Claims 1-9 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, and similarly independent claim 15, the prior art of record fails to teach or suggest “A wearable device comprising: at least one lens; a display, at least one sensor; and at least one processor, wherein the at least one processor is configured to: identify a level of light sensed through the at least one sensor; and control the display to display a notification indicating that the wearable device is in a situation in which the display is capable of being damaged by the light when the level of the light satisfies a preset condition”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624